MEMORANDUM OF DECISION
Donald E. and Anne M. Millington (defendants) have appealed from a Waldo County Superior Court grant of partial summary judgment, made final pursuant to Rule 54(b), M.R.Civ.P. on August 8,1978, by which they were ordered to convey, pursuant to their obligations under a “Bond for a Deed,” a certain parcel of land to Virgil D. and Estelle F. Pendleton (plaintiffs).
Since the only factual disputes asserted to remain for adjudication concern conditions which this Court has designated “not independently viable” under such a bond (Perkins v. Penney, Me., 387 A.2d 205, 208 (1978)), none can qualify as a “genuine issue as to any material fact” within the meaning of Rule 56(c), M.R.Civ.P.
This case falls squarely within the holding of Perkins, supra, and is controlled thereby.
The entry will be:
Appeal denied.
Judgment affirmed.
Remanded to the Superior Court, Waldo County, for further proceedings.
WERNICK and NICHOLS, JJ., did not sit.
DUFRESNE, A. R. J., sat by assignment.